          Case 5:20-cv-04042-EFM-GEB Document 7 Filed 08/25/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                   TOPEKA DIVISION

 MARY UBEL,

                          Plaintiff,
                                                          Case No. 5:20-cv-04042
 v.

 GREAT AMERICAN ALLIANCE INSURANCE
 COMPANY,

                          Defendant.

                    STIPULATION FOR DISMISSAL WITH PREJUDICE

          MARY UBEL, Plaintiff, and GREAT AMERICAN ALLIANCE INSURANCE

COMPANY, Defendant, mutually agree and stipulate that the above-captioned cause be dismissed

with prejudice to the refiling thereof in accordance with Rule 41(a)(1)(A)(ii) of the Federal Rules

of Civil Procedure as follows:

      •   Plaintiff and Defendant stipulate to the dismissal with prejudice of Mary Ubel’s claims
          against Great American Alliance Insurance Company; and

      •   Plaintiff and Defendant stipulate to the dismissal with prejudice of Great American
          Alliance Insurance Company’s declaratory judgment action against Mary Ubel.


          Each party shall bear her or its own respective costs and fees in relation to the above-

referenced causes of action.
       Case 5:20-cv-04042-EFM-GEB Document 7 Filed 08/25/20 Page 2 of 2




Respectfully submitted,

LAW OFFICES OF JERRY K. LEVY, P.A.          BATY OTTO CORONADO PC

/s/ Jerry K. Levy                           /s/ Mark D. Katz
Jerry K. Levy           KBN 06591           Mark D. Katz                KBN 12745
4840 Bob Billings Parkway, Suite 1010       Kevin E. Miller             KBN 27259
Lawrence, Kansas 66049                      4600 Madison Avenue, Suite 210
Telephone: (785) 749-1323                   Kansas City, MO 64112
Facsimile: (785) 749-1202                   Telephone: (816) 531-7200
bkmhwks@earthlink.net                       Facsimile: (816) 531-7201
ATTORNEY FOR PLAINTIFF                      mkatz@batyotto.com
                                            kmiller@batyotto.com
                                            ATTORNEYS FOR DEFENDANT




                                        2
